DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to Applicant’s Amendment and Remarks filed on 09 September 2022. 
Claims 1, 3-5, 7-12 and 14-21 are pending for examination. Claims 2, 6 and 13 were cancelled. Claim 21 was newly added.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 12, 14-15 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Archer et al. (US Pub. 2011/0289564 A1) in view of Beiter (US Pub. 2016/0337365 A1) and further in view of Novick et al. (US Pub. 2019/0220863 A1).
Archer, Beiter and Novick were cited in the previous Office Action.

As per claim 1, Archer teaches the invention substantially as claimed including A system configured to dynamically control access to computer resources and determine when new credential information is warranted for granting access, said system comprising (Archer, Fig. 1, 100; Fig. 6, 600 receive initial authentication request, 606, 620 permit access; [0026] lines 2-3, an authenticated security session for a particular resource; [0029] lines 1-5, At times subsequent to initial user authentication, monitored state authentication application 300 may receive active monitored state information that reflects the same identification/monitoring information as the use state information, but at a later point in time; [0030] lines 1-3, the retrieval of (or request for) monitored state information may be triggered by a particular event or combination of events; [0067] lines 1-3, For particularly sensitive applications or resources, monitored state authentication service 530 may be instructed to capture monitored state information at short duration, periodic interval (as dynamically); [0070] lines 1-4, the monitored state information may be compared to the previously received use state information and it may be determined whether the two elements of information match one another; lines 7-9,  When there is a match (block 655--YES), the continuity of the user may be verified and access to resource/application 520 may be maintained; [0071] lines 1-8, when a match does not occur (block 655--NO)…access to resource/application 520 may be prevented (block 665)…the user may be logged out of resource/application 520, thereby prevent access from any user without re-logging in or re-authentication; [0072] lines 2-8; …maintain the authenticated user's access, but may lock out or otherwise prevent viewing and interaction with authenticated resource/application 520; [0075] lines 10-17,  a supplemental authentication (as new credential) or, alternatively, a "re-authentication," different from the initial authentication. This subsequent information capturing may be performed periodically, or in response to a triggering event (as dynamically control access to computer resources and determine when new credential information is warranted for granting access)): 
one or more processors (Archer, Fig. 2, 120, 220 processor); and 
one or more computer-readable hardware storage devices that store instructions that are executable by the one or more processors (Archer, Fig. 2, 230 Memory; [0018] lines 6-10, memory 230…that may store information and instructions for execution by processor 220) to cause the system to:
access one or more policies associated with the one or more computer resources, the one or more policies configured to enforce access permissions of the one or more computer resources based on one or more user credentials and one or more triggering events (Archer, Fig. 4,  400 policy table, 410 resource/application ID, 425 Trigger criteria; Fig. 6, 640 enforce identified policy, 645, 655, 665 prevent access, 660 continuity verified; permit access, back to 640; [0024] lines 5-8, identify and apply authentication/security policy rules based on the received information, and provide session instructions to the applications or services based on the applied rules; [0026] lines 1-12, the received information may include information relating to an authenticated security session for a particular resource, service, or application…The information may enable monitored state authentication application 300 to identify applicable security/authentication policies or rules associated with the identified resource and user; [0038] lines 1-4, Triggering criteria field 425 may include a value representing an event, the occurrence of which, triggers re-authentication of a user of the associated resource/application; [0056] lines 12-13, requested that the user log-out and re-authenticate with their own credentials; [0066] lines 1-3, In any event, monitored state authentication service 530 may, in accordance with enforcement of the identified security policy); 
receive user credentials from the user for requesting access to for a particular computer resource of the one or more computer resources (Archer, Fig. 6, 600 receive initial authentication request; [0026] lines 2-3, an authenticated security session for a particular resource; [0059] lines 6-12, authenticated resource/application 520 may receive an access/logon request from the first user via interface logic 510. As described above, the access/logon request may be specifically associated with resource/application 520 and may include login requests, entry of username/password, biometric information (e.g., fingerprint, etc.)); 
in response to verifying the received user credentials based on the one or more policies, establish a user session, providing the user access to the particular computer resource (Archer, [0060] lines 1-6, Upon receipt of the initial authentication request, resource/application 520 may perform user authentication and may determine whether the first user is an authenticated/authorized user (block 605). For example, the received username/password may be checked or compared to a database of authorized users; [0032] lines 9-11, policy information may be stored in policy storage 330, such as a lookup table, database; [0031] lines 1-6, Policy identification logic 320 may be configured to compare the received resource and user identification information and identify one or more associated security/authentication policies. For example, when an initially authenticated user is accessing a confidential accounting system, a high level security rule may be identified and applied (as based on the policy); [0061] lines 5-8, when the first user is determined to be an authorized user (block 605--YES), authenticated resource/application 520 may permit user access to the contents of resource/application 520 (block 620));
monitor events associated with the particular computer resource occurring during the user session (Archer, [0029] lines 1-5, At times subsequent to initial user authentication, monitored state authentication application 300 may receive active monitored state information that reflects the same identification/monitoring information as the use state information, but at a later point in time; [0030] lines 1-7, the retrieval of (or request for) monitored state information may be triggered by a particular event or combination of events. The triggering event(s) may be included within the applicable security/authentication policies or rules associated with the identified resource and user. Exemplary triggering events may include monitored events; [0067] lines 1-3, For particularly sensitive applications or resources, monitored state authentication service 530 may be instructed to capture monitored state information at short duration, periodic interval; [0051] lines 4-6, monitored state authentication application 300 may determine (as part of the security policy lookup) that a particular user accessing a particular resource); 
in response to detecting at least one triggering event among the one or more triggering events associated with a change in condition associated with the user session (Archer, [0030] lines 6-9, Exemplary triggering events may include monitored events, such as the expiration of a predetermined period of time following the user stepping away from a workstation, etc. [0063] lines 5-14, use state information may include biometric information relating to the user(s), such as facial recognition information, presence location, proximity information, body heat signature information, etc (as one or more triggering events associated with a change in conditions). Other exemplary use state information may include access control information (such as whether a particular user is in a particular physical location or facility); [0068] lines 4-7, Exemplary triggering events may include identified changes in environmental conditions, such as the number of or identifying characteristics (e.g., facial characteristics) of users), 
reevaluate the user session based on the one or more policies (Archer, Fig. 6, 630 policy found, yes 640 Enforce identified policy; [0064] lines 1-7, Monitored state authentication application 300 in authentication server 120 may determine whether an authentication/security policy matches the received user and resource/application information (block 630). For example, monitored state authentication application 300 may compare the received user and resource/application information to entries in a table of security policies, such as table 400);
based on the reevaluation, dynamically determine whether new user credentials are required to provide the user continued access to the particular computer resources (Archer, [0067] lines 1-3, For particularly sensitive applications or resources, monitored state authentication service 530 may be instructed to capture monitored state information at short duration, periodic interval (as dynamically); [0070] lines 1-4, the monitored state information may be compared to the previously received use state information and it may be determined whether the two elements of information match one another; [0071] lines 1-8, when a match does not occur (block 655--NO), the continuity of the user may not be verified and access to resource/application 520 may be prevented (block 665)…the user may be logged out of resource/application 520, thereby prevent access from any user without re-logging in or re-authentication (as dynamically determine whether new user credentials are required); [0070] lines 7-9,  When there is a match (block 655--YES), the continuity of the user may be verified and access to resource/application 520 may be maintained); and 
upon determining that new user credentials are not required, continue to provide access to the particular computer resources (Archer, [0070] lines 7-9, When there is a match (block 655--YES), the continuity of the user may be verified and access to resource/application 520 may be maintained), or alternatively, 
upon determining that the new user credentials are required (Archer, [0038] lines 1-8, Triggering criteria field 425 may include a value representing an event, the occurrence of which, triggers re-authentication of a user of the associated resource/application. For example, as shown in entry 405-1, an exemplary triggering criteria field value may be "leaves proximity." This value may indicate that re-authentication (as new user credentials are required) of the user is to be performed when network device 105 determines that the user has left the proximity of network device 105), 
suspend the granted access to the particular computer resources, while maintaining session state for the user session (Archer, [0040] lines 1-8, Consequence field 435 may include a value representing a consequence of a failed re-authentication attempt. For example, as shown in entry 405-1, an exemplary consequence field value may include "lock interface." This value may indicate that the user session with the particular resource/application is to be maintained, but that the user interface is locked-out in the event of a failed re-authentication. [0042] lines 13-16, suspending user access, requiring re-authentication, saving a session state and disabling access to a resource (e.g., "locking out" the user); [0072] lines 1-4, monitored state authentication service 530 may maintain the authenticated user's access, but may lock out or otherwise prevent viewing and interaction with authenticated resource/application 520);
request the new user credentials from the user (Archer, [0072] lines 4-8, monitored state authentication service 530 may provide an overlying graphical user interface over authenticated resource/application 520, indicating that the current user cannot be authenticated and asking the user to re-authenticate; [0075] lines 10-17,  a supplemental authentication or, alternatively, a "re-authentication," different from the initial authentication. This subsequent information capturing may be performed periodically, or in response to a triggering event, such as the user's departure from the vicinity of the authenticating device, etc); and 
upon obtaining the new user credentials, unsuspend the granted access to the particular computer resource (Archer, [0073] lines 9-11, Upon successful re-authentication, access to authenticated resource/application 520 may be provided).

Archer fails to specifically teach the one or more computer resources is computer resources of a particular tenant.

However, Beiter teaches the one or more computer resources is computer resources of a particular tenant (Beiter, [0025] lines 1-4, access a resource of a tenant, where the resource can include information contained in a tenant record of the particular tenant, or any other resource associated with the particular tenant).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Archer with Beiter because Beiter’s teaching of resource that associated with tenant for accessing would have provided Archer’s system with the advantage and capability to allow the system to accessing the resources associated with different tenant systems which improving the system performance (see Beiter, Figs. 4-5).

	Both Archer and Beiter fail to specifically teach the one or more triggering events comprising a triggering event based on evaluating a first condition associated with a comparison between behavior of a user in a current user session and behavior of the user in prior user sessions, and in response to detecting at least one triggering event among the one or more triggering events that is associated with a change in a second condition relating to a machine learning model.

	However, Novick teaches the one or more triggering events comprising a triggering event based on evaluating a first condition associated with a comparison between behavior of a user in a current user session and behavior of the user in prior user sessions (Novick, [0151] lines 1-17, different users navigate differently between applications (or websites)…For example, User-A may typically check his account balance, and only then perform an online payment to a utility company; whereas User-B may typically review a snapshot of her account, then read any waiting messages, and only then perform an online payment (as behavior of user). [0153] lines 1-16, The present invention utilizes a high level of behavioral-based biometric parameters corresponding to application usage flow…how do users behave when they perform a certain task in a certain application; [0162] lines 1-10, Server may receive the encoded user-specific features, together with data indicating which user is currently being monitored (e.g., based on his username, or based on data corresponding to his username); and may retrieve from a database or a storage unit previously-stored record(s) for that particular user, indicating previously-stored user-specific features or patterns. The server may compare the currently-captured behavioral traits, to previously-captured or typically-identified traits of that particular user; and may generate one or more response indicator(s); [0166] lines 1-15, a comparator/matching module able to compare (or match) current values of control loop model of a current user (as current user session), to previously-stored values of control loop model(s) of one or more previous sessions and/or user(s); a user identity determination module able to determine or to estimate, based on the results of control loop model parameters comparison, whether or not a current user is the same person as a previous user (as first condition); a fraud mitigation module able to perform one or more fraud mitigating steps based on a determination that a current user is not, or may not be, the genuine user (e.g., by requiring the current user to respond to a challenge, to answer security question(s), to contact customer service by phone, to perform two-step authentication or two-factor authentication, or the like) [Examiner noted: triggering an event (i.e., as to requiring to perform two-step authentication based on evaluating a first condition associated with a comparison between behavior of a user in a current user session is different with the behavior of the user in prior user sessions]), and
	in response to detecting at least one triggering event among the one or more triggering events that is associated with a change in a second condition relating to a machine learning model (Novick, [0166] lines 1-15, a comparator/matching module able to compare (or match) current values of control loop model of a current user, to previously-stored values of control loop model(s) of one or more previous sessions and/or user(s); a user identity determination module able to determine or to estimate, based on the results of control loop model parameters comparison, whether or not a current user is the same person as a previous user; a fraud mitigation module able to perform one or more fraud mitigating steps based on a determination that a current user is not, or may not be, the genuine user (e.g., by requiring the current user to respond to a challenge, to answer security question(s), to contact customer service by phone, to perform two-step authentication or two-factor authentication, or the like); [0377] lines 1-5, the present invention may utilize signal processing and/or machine learning techniques, in order to build or generate a template model or a profile which corresponds to the genuine user; and then compare subsequent instance(s) or sample(s) to the pre-built (and locally stored, or remotely stored) model or profile; also see [0293] lines 6-15, building a model for each user accordingly. Cross-movement features could also be extracted to enhance model accuracy. Moreover, movement could be characterized by a tag which indicates its type (for example, left/right movement). This tagging could both effected as part of the user model and also in order to create sub-models per tag type. A user's model may be based on supervised learning techniques, which treat other user data as a sample of possible adversaries and thus infer what are the features which are most relevant to detect the current user out of the entire population of users; [Examiner noted: as a change in a second condition that relating to a machine learning model, because system is comparing the current model of current user with previous model with previous user to determining the difference related to the mode (as machine learning model, see [0377]) in order to perform two-step authentication for improving security]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Archer and Beiter with Novick because Novick’s teaching of providing the two-step authentication based on the comparison between the current user/session behavior and previous user sessions behavior (i.e., change in machine learning model) would have provided Archer and Beiter’s system with the advantage and capability to further increasing the authentication level which improving the system security.

As per claim 3, Archer, Beiter and Novick teach the invention according to claim 1 above.  Archer further teaches terminate the user session during the determination of whether the new user credentials are required (Archer, [0031] lines 1-6, Policy identification logic 320 may be configured to compare the received resource and user identification information and identify one or more associated security/authentication policies; [0030] lines 1-8, the retrieval of (or request for) monitored state information may be triggered by a particular event or combination of events…triggering event(s) may be included within the applicable security/authentication policies or rules associated with the identified resource and user. Exemplary triggering events may include monitored events, such as the expiration of a predetermined period of time following the user stepping away from a workstation; [0071] lines 1-8, when a match does not occur (block 655--NO), the continuity of the user may not be verified and access to resource/application 520 may be prevented (block 665). As described above, preventing access to resource/application 520 may be performed in a number of ways. In one implementation, the user may be logged out of resource/application 520, thereby prevent access from any user without re-logging in or re-authentication).

As per claim 4, Archer, Beiter and Novick teach the invention according to claim 1 above.  Archer further teaches wherein the change in conditions comprises a detected change in user behavior relative to a stored user profile (Archer, [0053] lines 1-7, monitored state authentication application 300 may maintain a log or listing of users and accessed applications/resources. As described above, monitored state authentication application 300 may track user accesses across different locations or networks to facilitate identification of incongruous concurrent accesses by a same user; [0055] lines 1-15, The monitored state information may be obtained periodically, or upon occurrence of particular triggering events. For example, continuing with the facial recognition example, monitored state authentication service 530 may determine when a user steps away from network device 105. In such instances, monitored state authentication service 530 may capture monitored state information upon a return of a user. The monitored state information is then transmitted to monitored state authentication application 300 for comparison to the use state information previously captured. When the two items of information (e.g., the use state information and the monitored state information) do not match, monitored state authentication service 530 may receive a notification from monitored state authentication application 530 indicated that user authentication cannot be established).

As per claim 5, Archer, Beiter and Novick teach the invention according to claim 1 above.  Archer further teaches wherein the change in conditions comprises a change in user location (Archer, [0053] lines 1-7, monitored state authentication application 300 may maintain a log or listing of users and accessed applications/resources. As described above, monitored state authentication application 300 may track user accesses across different locations or networks to facilitate identification of incongruous concurrent accesses by a same user; [0075] lines 11-17, "re-authentication," different from the initial authentication. This subsequent information capturing may be performed periodically, or in response to a triggering event, such as the user's departure from the vicinity of the authenticating device, etc. When the current user cannot be re-authenticated, access to the authenticated resource or application may be prevented).

As per claim 8, Archer, Beiter and Novick teach the invention according to claim 1 above.  Archer further teaches request the new user credentials from the user and receiving the new user credentials from the user (Archer, [0038] lines 1-8, Triggering criteria field 425 may include a value representing an event, the occurrence of which, triggers re-authentication of a user of the associated resource/application. For example, as shown in entry 405-1, an exemplary triggering criteria field value may be "leaves proximity." This value may indicate that re-authentication (as new user credentials are required) of the user is to be performed when network device 105 determines that the user has left the proximity of network device 105; [0072] lines 4-8, monitored state authentication service 530 may provide an overlying graphical user interface over authenticated resource/application 520, indicating that the current user cannot be authenticated and asking the user to re-authenticate; [0073] lines 9-11, Upon successful re-authentication, access to authenticated resource/application 520 may be provided).

As per claim 12, it is a method claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. In addition, Archer further teaches dynamically controlling access to one or more computer resources accessible to a computing system and for dynamically determining when new credential information is needed for granting access to the one or more computer resources in a previously established and authorized user session between a user and the computing system (Archer, Fig. 6, 600 receive initial authentication request, 606, 620 permit access; [0026] lines 2-3, an authenticated security session for a particular resource; [0029] lines 1-5, At times subsequent to initial user authentication, monitored state authentication application 300 may receive active monitored state information that reflects the same identification/monitoring information as the use state information, but at a later point in time; [0030] lines 1-3, the retrieval of (or request for) monitored state information may be triggered by a particular event or combination of events; [0067] lines 1-3, For particularly sensitive applications or resources, monitored state authentication service 530 may be instructed to capture monitored state information at short duration, periodic interval (as dynamically); [0070] lines 1-4, the monitored state information may be compared to the previously received use state information and it may be determined whether the two elements of information match one another; lines 7-9,  When there is a match (block 655--YES), the continuity of the user may be verified and access to resource/application 520 may be maintained; [0071] lines 1-8, when a match does not occur (block 655--NO)…access to resource/application 520 may be prevented (block 665)…the user may be logged out of resource/application 520, thereby prevent access from any user without re-logging in or re-authentication; [0072] lines 2-8; …maintain the authenticated user's access, but may lock out or otherwise prevent viewing and interaction with authenticated resource/application 520; [0075] lines 10-17,  a supplemental authentication (as new credential) or, alternatively, a "re-authentication," different from the initial authentication. This subsequent information capturing may be performed periodically, or in response to a triggering event (as dynamically control access to the resources and dynamically determine when new credential information/re-authentication is needed for granting access in a previously established session based on triggering events) and detecting at least one triggering event among the one or more triggering events associated with a change to a second dynamic condition associated with the user session (Archer, [0030] lines 6-9, Exemplary triggering events may include monitored events, such as the expiration of a predetermined period of time following the user stepping away from a workstation, etc. [0063] lines 5-14, use state information may include biometric information relating to the user(s), such as facial recognition information, presence location, proximity information, body heat signature information, etc (as one or more triggering events associated with a change in dynamic conditions). Other exemplary use state information may include access control information (such as whether a particular user is in a particular physical location or facility); [0068] lines 4-7, Exemplary triggering events may include identified changes in environmental conditions, such as the number of or identifying characteristics (e.g., facial characteristics) of users)). In addition, Novick teaches second dynamic condition relating to a machine learning model associated with the user session (Novick, [0166] lines 1-15, a comparator/matching module able to compare (or match) current values of control loop model of a current user, to previously-stored values of control loop model(s) of one or more previous sessions and/or user(s); a user identity determination module able to determine or to estimate, based on the results of control loop model parameters comparison, whether or not a current user is the same person as a previous user; a fraud mitigation module able to perform one or more fraud mitigating steps based on a determination that a current user is not, or may not be, the genuine user (e.g., by requiring the current user to respond to a challenge, to answer security question(s), to contact customer service by phone, to perform two-step authentication or two-factor authentication, or the like); [0377] lines 1-5, the present invention may utilize signal processing and/or machine learning techniques, in order to build or generate a template model or a profile which corresponds to the genuine user; and then compare subsequent instance(s) or sample(s) to the pre-built (and locally stored, or remotely stored) model or profile; also see [0293] lines 6-15, building a model for each user accordingly. Cross-movement features could also be extracted to enhance model accuracy. Moreover, movement could be characterized by a tag which indicates its type (for example, left/right movement). This tagging could both effected as part of the user model and also in order to create sub-models per tag type. A user's model may be based on supervised learning techniques, which treat other user data as a sample of possible adversaries and thus infer what are the features which are most relevant to detect the current user out of the entire population of users).

As per claim 14, it is a method claim of claim 3 above. Therefore, it is rejected for the same reason as claim 3 above.

As per claim 15, Archer, Beiter and Novick teaches the invention according to claim 12 above. Archer further teaches wherein the change in the dynamic conditions comprises a detected change in user behavior relative to a stored user profile (Archer, [0053] lines 1-7, monitored state authentication application 300 may maintain a log or listing of users and accessed applications/resources. As described above, monitored state authentication application 300 may track user accesses across different locations or networks to facilitate identification of incongruous concurrent accesses by a same user; [0055] lines 1-15, The monitored state information may be obtained periodically, or upon occurrence of particular triggering events. For example, continuing with the facial recognition example, monitored state authentication service 530 may determine when a user steps away from network device 105. In such instances, monitored state authentication service 530 may capture monitored state information upon a return of a user. The monitored state information is then transmitted to monitored state authentication application 300 for comparison to the use state information previously captured. When the two items of information (e.g., the use state information and the monitored state information) do not match, monitored state authentication service 530 may receive a notification from monitored state authentication application 530 indicated that user authentication cannot be established).

As per claim 20, Archer teaches the invention substantially as claimed including A computer-readable hardware storage device having stored computer-executable instructions that are executable by one or more processors of a system for configuring the system to dynamically control access to one or more computer resources accessible to the system and for dynamically determine when new credential information is needed for granting access to the computer resources, the system being configured to (Archer, Fig. 2, 120, 220 processor, 230 Memory; [0018] lines 6-10, memory 230…that may store information and instructions for execution by processor 220; Fig. 6, 600 receive initial authentication request, 606, 620 permit access; [0026] lines 2-3, an authenticated security session for a particular resource; [0029] lines 1-5, At times subsequent to initial user authentication, monitored state authentication application 300 may receive active monitored state information that reflects the same identification/monitoring information as the use state information, but at a later point in time; [0030] lines 1-3, the retrieval of (or request for) monitored state information may be triggered by a particular event or combination of events; [0067] lines 1-3, For particularly sensitive applications or resources, monitored state authentication service 530 may be instructed to capture monitored state information at short duration, periodic interval (as dynamically); [0070] lines 1-4, the monitored state information may be compared to the previously received use state information and it may be determined whether the two elements of information match one another; lines 7-9,  When there is a match (block 655--YES), the continuity of the user may be verified and access to resource/application 520 may be maintained; [0071] lines 1-8, when a match does not occur (block 655--NO)…access to resource/application 520 may be prevented (block 665)…the user may be logged out of resource/application 520, thereby prevent access from any user without re-logging in or re-authentication; [0072] lines 2-8; …maintain the authenticated user's access, but may lock out or otherwise prevent viewing and interaction with authenticated resource/application 520; [0075] lines 10-17,  a supplemental authentication (as new credential) or, alternatively, a "re-authentication," different from the initial authentication. This subsequent information capturing may be performed periodically, or in response to a triggering event (as dynamically control access to the resources and dynamically determine when new credential information/re-authentication is needed for granting access in a previously established session based on triggering events): 
access one or more policies associated with the one or more computer resources, the one or more policies configured to enforce access permissions of the one or more computer resources based on one or more user credentials and one or more triggering events (Archer, Fig. 4,  400 policy table, 410 resource/application ID, 425 Trigger criteria; Fig. 6, 640 enforce identified policy, 645, 655, 665 prevent access, 660 continuity verified; permit access, back to 640; [0024] lines 5-8, identify and apply authentication/security policy rules based on the received information, and provide session instructions to the applications or services based on the applied rules; [0026] lines 1-12, the received information may include information relating to an authenticated security session for a particular resource, service, or application…The information may enable monitored state authentication application 300 to identify applicable security/authentication policies or rules associated with the identified resource and user; [0038] lines 1-4, Triggering criteria field 425 may include a value representing an event, the occurrence of which, triggers re-authentication of a user of the associated resource/application; [0056] lines 12-13, requested that the user log-out and re-authenticate with their own credentials; [0066] lines 1-3, In any event, monitored state authentication service 530 may, in accordance with enforcement of the identified security policy); 
receive user credential from the user for requesting access to a particular computer resource of one or more computer resources (Archer, Fig. 6, 600 receive initial authentication request; [0026] lines 2-3, an authenticated security session for a particular resource; [0059] lines 6-12, authenticated resource/application 520 may receive an access/logon request from the first user via interface logic 510. As described above, the access/logon request may be specifically associated with resource/application 520 and may include login requests, entry of username/password, biometric information (e.g., fingerprint, etc.)); 
in response to verifying the received user credentials based on the one or more policies, establish a user session, providing the user access to the particular computer resource (Archer, [0060] lines 1-6, Upon receipt of the initial authentication request, resource/application 520 may perform user authentication and may determine whether the first user is an authenticated/authorized user (block 605). For example, the received username/password may be checked or compared to a database of authorized users; [0032] lines 9-11, policy information may be stored in policy storage 330, such as a lookup table, database; [0031] lines 1-6, Policy identification logic 320 may be configured to compare the received resource and user identification information and identify one or more associated security/authentication policies. For example, when an initially authenticated user is accessing a confidential accounting system, a high level security rule may be identified and applied (as based on the policy); [0061] lines 5-8, when the first user is determined to be an authorized user (block 605--YES), authenticated resource/application 520 may permit user access to the contents of resource/application 520 (block 620));
monitor events associated with the particular computer resource occurring during the user session (Archer, [0029] lines 1-5, At times subsequent to initial user authentication, monitored state authentication application 300 may receive active monitored state information that reflects the same identification/monitoring information as the use state information, but at a later point in time; [0030] lines 1-7, the retrieval of (or request for) monitored state information may be triggered by a particular event or combination of events. The triggering event(s) may be included within the applicable security/authentication policies or rules associated with the identified resource and user. Exemplary triggering events may include monitored events; [0067] lines 1-3, For particularly sensitive applications or resources, monitored state authentication service 530 may be instructed to capture monitored state information at short duration, periodic interval; [0051] lines 4-6, monitored state authentication application 300 may determine (as part of the security policy lookup) that a particular user accessing a particular resource); 
in response to detecting at least one triggering event among the one or more triggering events, reevaluate the user session based on the one or more policies (Archer, [0030] lines 6-9, Exemplary triggering events may include monitored events, such as the expiration of a predetermined period of time following the user stepping away from a workstation, etc. [0063] lines 5-14, use state information may include biometric information relating to the user(s), such as facial recognition information, presence location, proximity information, body heat signature information, etc (as one or more triggering events associated with a change in conditions). Other exemplary use state information may include access control information (such as whether a particular user is in a particular physical location or facility); [0068] lines 4-7, Exemplary triggering events may include identified changes in environmental conditions, such as the number of or identifying characteristics (e.g., facial characteristics) of users; Fig. 6, 630 policy found, yes 640 Enforce identified policy; [0064] lines 1-7, Monitored state authentication application 300 in authentication server 120 may determine whether an authentication/security policy matches the received user and resource/application information (block 630). For example, monitored state authentication application 300 may compare the received user and resource/application information to entries in a table of security policies, such as table 400); 
based on the reevaluation, dynamically determining whether new user credentials are required to authorize and to continue granting access to the particular computer resource (Archer, [0067] lines 1-3, For particularly sensitive applications or resources, monitored state authentication service 530 may be instructed to capture monitored state information at short duration, periodic interval (as dynamically); [0070] lines 1-4, the monitored state information may be compared to the previously received use state information and it may be determined whether the two elements of information match one another; [0071] lines 1-8, when a match does not occur (block 655--NO), the continuity of the user may not be verified and access to resource/application 520 may be prevented (block 665)…the user may be logged out of resource/application 520, thereby prevent access from any user without re-logging in or re-authentication (as dynamically determine whether new user credentials are required); [0070] lines 7-9,  When there is a match (block 655--YES), the continuity of the user may be verified and access to resource/application 520 may be maintained);
upon determining that new user credentials are not required, continue to provide access to the particular computer resource (Archer, [0070] lines 7-9, When there is a match (block 655--YES), the continuity of the user may be verified and access to resource/application 520 may be maintained), or alternatively, 
upon determining that the new user credentials are required (Archer, [0038] lines 1-8, Triggering criteria field 425 may include a value representing an event, the occurrence of which, triggers re-authentication of a user of the associated resource/application. For example, as shown in entry 405-1, an exemplary triggering criteria field value may be "leaves proximity." This value may indicate that re-authentication (as new user credentials are required) of the user is to be performed when network device 105 determines that the user has left the proximity of network device 105), 
suspend the granted access to the particular computer resource, while maintaining session state for the user session (Archer, [0040] lines 1-8, Consequence field 435 may include a value representing a consequence of a failed re-authentication attempt. For example, as shown in entry 405-1, an exemplary consequence field value may include "lock interface." This value may indicate that the user session with the particular resource/application is to be maintained, but that the user interface is locked-out in the event of a failed re-authentication. [0042] lines 13-16, suspending user access, requiring re-authentication, saving a session state and disabling access to a resource (e.g., "locking out" the user); [0072] lines 1-4, monitored state authentication service 530 may maintain the authenticated user's access, but may lock out or otherwise prevent viewing and interaction with authenticated resource/application 520);
request the new user credentials from the user; (Archer, [0072] lines 4-8, monitored state authentication service 530 may provide an overlying graphical user interface over authenticated resource/application 520, indicating that the current user cannot be authenticated and asking the user to re-authenticate; [0075] lines 10-17,  a supplemental authentication or, alternatively, a "re-authentication," different from the initial authentication. This subsequent information capturing may be performed periodically, or in response to a triggering event, such as the user's departure from the vicinity of the authenticating device, etc.); and
upon obtaining the new user credentials, unsuspend the granted access to the particular computer resource (Archer, [0073] lines 9-11, Upon successful re-authentication, access to authenticated resource/application 520 may be provided).

Archer fails to specifically teach the one or more computer resources is computer resources of a particular tenant.

However, Beiter teaches the one or more computer resources is computer resources of a particular tenant (Beiter, [0025] lines 1-4, access a resource of a tenant, where the resource can include information contained in a tenant record of the particular tenant, or any other resource associated with the particular tenant).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Archer with Beiter because Beiter’s teaching of resource that associated with tenant for accessing would have provided Archer’s system with the advantage and capability to allow the system to accessing the resources associated with different tenant systems which improving the system performance (see Beiter, Figs. 4-5).

Both Archer and Beiter fail to specifically teach the one or more triggering events comprising a triggering event based on evaluating a first condition associated with a comparison between behavior of a user in a current user session and behavior of the user in prior user sessions.

	However, Novick teaches the one or more triggering events comprising a triggering event based on evaluating a first condition associated with a comparison between behavior of a user in a current user session and behavior of the user in prior user sessions (Novick, [0151] lines 1-17, different users navigate differently between applications (or websites)…For example, User-A may typically check his account balance, and only then perform an online payment to a utility company; whereas User-B may typically review a snapshot of her account, then read any waiting messages, and only then perform an online payment (as behavior of user). [0153] lines 1-16, The present invention utilizes a high level of behavioral-based biometric parameters corresponding to application usage flow…how do users behave when they perform a certain task in a certain application; [0162] lines 1-10, Server may receive the encoded user-specific features, together with data indicating which user is currently being monitored (e.g., based on his username, or based on data corresponding to his username); and may retrieve from a database or a storage unit previously-stored record(s) for that particular user, indicating previously-stored user-specific features or patterns. The server may compare the currently-captured behavioral traits, to previously-captured or typically-identified traits of that particular user; and may generate one or more response indicator(s); [0166] lines 1-15, a comparator/matching module able to compare (or match) current values of control loop model of a current user (as current user session), to previously-stored values of control loop model(s) of one or more previous sessions and/or user(s); a user identity determination module able to determine or to estimate, based on the results of control loop model parameters comparison, whether or not a current user is the same person as a previous user; a fraud mitigation module able to perform one or more fraud mitigating steps based on a determination that a current user is not, or may not be, the genuine user (e.g., by requiring the current user to respond to a challenge, to answer security question(s), to contact customer service by phone, to perform two-step authentication or two-factor authentication, or the like) [Examiner noted: triggering an event (i.e., as to requiring to perform two-step authentication based on evaluating a condition associated with a comparison between behavior of a user in a current user session is different with the behavior of the user in prior user sessions]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Archer and Beiter with Novick because Novick’s teaching of providing the two-step authentication based on the comparison between the current user/session behavior and previous user sessions behavior would have provided Archer and Beiter’s system with the advantage and capability to further increasing the authentication level which improving the system security.

As per claim 21, Archer, Beiter and Novick teach the invention according to claim 1 above.  Novick further teaches wherein the first condition and the second condition are the same condition (Novick, [0151] lines 1-17, different users navigate differently between applications (or websites)…For example, User-A may typically check his account balance, and only then perform an online payment to a utility company; whereas User-B may typically review a snapshot of her account, then read any waiting messages, and only then perform an online payment (as behavior of user). [0153] lines 1-16, The present invention utilizes a high level of behavioral-based biometric parameters corresponding to application usage flow…how do users behave when they perform a certain task in a certain application; [0162] lines 1-10, Server may receive the encoded user-specific features, together with data indicating which user is currently being monitored (e.g., based on his username, or based on data corresponding to his username); and may retrieve from a database or a storage unit previously-stored record(s) for that particular user, indicating previously-stored user-specific features or patterns. The server may compare the currently-captured behavioral traits, to previously-captured or typically-identified traits of that particular user; and may generate one or more response indicator(s); [0166] lines 1-15, a comparator/matching module able to compare (or match) current values of control loop model of a current user (as current user session), to previously-stored values of control loop model(s) of one or more previous sessions and/or user(s); a user identity determination module able to determine or to estimate, based on the results of control loop model parameters comparison, whether or not a current user is the same person as a previous user (as first condition); a fraud mitigation module able to perform one or more fraud mitigating steps based on a determination that a current user is not, or may not be, the genuine user (e.g., by requiring the current user to respond to a challenge, to answer security question(s), to contact customer service by phone, to perform two-step authentication or two-factor authentication, or the like); [0166] lines 1-15, a comparator/matching module able to compare (or match) current values of control loop model of a current user, to previously-stored values of control loop model(s) of one or more previous sessions and/or user(s); a user identity determination module able to determine or to estimate, based on the results of control loop model parameters comparison, whether or not a current user is the same person as a previous user; a fraud mitigation module able to perform one or more fraud mitigating steps based on a determination that a current user is not, or may not be, the genuine user (e.g., by requiring the current user to respond to a challenge, to answer security question(s), to contact customer service by phone, to perform two-step authentication or two-factor authentication, or the like); [0377] lines 1-5, the present invention may utilize signal processing and/or machine learning techniques, in order to build or generate a template model or a profile which corresponds to the genuine user; and then compare subsequent instance(s) or sample(s) to the pre-built (and locally stored, or remotely stored) model or profile; also see [0293] lines 6-15, building a model for each user accordingly. Cross-movement features could also be extracted to enhance model accuracy. Moreover, movement could be characterized by a tag which indicates its type (for example, left/right movement). This tagging could both effected as part of the user model and also in order to create sub-models per tag type. A user's model may be based on supervised learning techniques, which treat other user data as a sample of possible adversaries and thus infer what are the features which are most relevant to detect the current user out of the entire population of users; [Examiner noted: as first condition and the second condition are the same condition, since it is comparing the current model of current user associated with current session with previous model with previous user associated with previous session to determining the difference related to the change between current session and previous session in order to perform two-step authentication for improving security]).


Claims 7, 9, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Archer, Beiter and Novick, as applied to claims 1 and 12 respectively above, and further in view of Wood et al. (US Patent. 6,609,198 B1).
	Wood was cited in the previous Office Action.
	
As per claim 7, Archer, Beiter and Novick teach the invention according to claim 1 above.  Archer, Beiter and Novick fail to specifically teach wherein the change in conditions comprises a change other than a detected period of inactivity or a new request for a particular resource or type of resource.

However, Wood teaches wherein the change in conditions comprises a change other than a detected period of inactivity or a new request for a particular resource or type of resource (Wood, Col 15, lines 30-44, after a first access, the identity of an entity accessing resources controlled by the security architecture will be authenticated to a trust level sufficient for that access. Depending on the trust level requirements of a subsequent access (as new request) and, in some configurations, depending on the current trust level mapping rules and environment information, the level of trust associated with a current session (e.g., as evidenced by current session credentials) may or may not be sufficient for the subsequent access; lines 52-58, current session credentials may be insufficient (1) because the identity of the requesting client has not yet been authenticated (e.g., in a first access situation), (2) because of a higher trust level requirement for the requested access, (as change in conditions with higher trust level requirement) or (3) because of a change in mapping rules or environment that causes a previously sufficient credential no longer be sufficient for a particular trust level).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Archer, Beiter and Novick with Wood because Wood’s teaching of different security requirements for subsequent access would have provided Archer, Beiter and Novick’s system with the advantage and capability to improving the system overall security.

As per claim 9, Archer, Beiter and Novick teach the invention according to claim 1 above.  Archer, Beiter and Novick fail to specifically teach wherein the new user credentials include at least one credential that was not previously provided by the user to the system for establishing the user session.

However, Wood teaches wherein the new user credentials include at least one credential that was not previously provided by the user to the system for establishing the user session (Wood, Col 15, lines 57-63, a previously sufficient credential no longer be sufficient for a particular trust level. Whatever the reason for the insufficiency, a request corresponding to a session and client entity that is insufficiently authenticated, and that is therefore not authorized, is passed to a facility for obtaining credentials of a type that, if authenticated, will support the required trust level; Col 18, lines 27-33, If an exception is thrown due to insufficient authorization…a login credential gathering process is initiated. Based on the required trust level and on rules that encode the sufficiency of authentication schemes, a login credential is obtained from user [Examiner noted: the new credential must include at least one credential that was not previously provided since the older credential is not sufficient]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Archer, Beiter and Novick with Wood because Wood’s teaching of requiring different user credential based on the trust level would have provided Archer, Beiter and Novick’s system with the advantage and capability to improving the system security.

As per claim 16, Archer, Beiter and Novick teach the invention according to claim 12 above.  Archer, Beiter and Novick fail to specifically teach wherein the change in the dynamic condition comprises a change in a frequency or magnitude of the requested computer resources.

However, Wood teaches wherein the change in the dynamic condition comprises a change in a frequency or magnitude of the requested computer resources (Wood, Col 5, lines 55-58, Individual information resources typically have differing security requirements (as magnitude). In addition, individual types of access to a single information resource may have differing security requirements; Col 15, lines 30-44, after a first access, the identity of an entity accessing resources controlled by the security architecture will be authenticated to a trust level sufficient for that access. Depending on the trust level requirements of a subsequent access and, in some configurations, depending on the current trust level mapping rules and environment information, the level of trust associated with a current session (e.g., as evidenced by current session credentials) may or may not be sufficient for the subsequent access; lines 52-58, current session credentials may be insufficient (1) because the identity of the requesting client has not yet been authenticated (e.g., in a first access situation), (2) because of a higher trust level requirement for the requested access, or (3) because of a change in mapping rules or environment that causes a previously sufficient credential no longer be sufficient for a particular trust level (as change in conditions with computer resource due to higher security requirement); also see Col 5, lines 56 to Col 6, line 5, individual types of access to a single information resource…information resource 193 may include functions for supply chain…supply chain functions may require a higher level of security).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Archer, Beiter and Novick with Wood because Wood’s teaching of different security requirements for subsequent access would have provided Archer, Beiter and Novick’s system with the advantage and capability to improving the system overall security.

As per claim 18, Archer, Beiter and Novick teach the invention according to claim 12 above.  Archer, Beiter and Novick fail to specifically teach receiving the new user credentials from the user and wherein the new user credentials include at least one credential that was not previously received by the user prior to the determination of whether the new user credentials are required.

However, Wood teaches receiving the new user credentials from the user and wherein the new user credentials include at least one credential that was not previously received by the user prior to the determination of whether the new user credentials are required (Wood, Col 15, lines 57-63, a previously sufficient credential no longer be sufficient for a particular trust level. Whatever the reason for the insufficiency, a request corresponding to a session and client entity that is insufficiently authenticated, and that is therefore not authorized, is passed to a facility for obtaining credentials of a type that, if authenticated, will support the required trust level; Col 18, lines 27-33, If an exception is thrown due to insufficient authorization…a login credential gathering process is initiated. Based on the required trust level and on rules that encode the sufficiency of authentication schemes, a login credential is obtained from user [Examiner noted: the new credential must include at least one credential that was not previously provided since the older credential is not sufficient]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Archer, Beiter and Novick with Wood because Wood’s teaching of requiring different user credential based on the trust level would have provided Archer, Beiter and Novick’s system with the advantage and capability to improving the system security.

As per claim 19, Archer, Beiter, Novick and Wood teach the invention according to claim 18 above. Wood further teaches wherein the new user credentials include at least a biometric authentication credential (Wood, Col 19, lines 3-6, Specific login credentials, e.g., a password…results of a biometric process).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Archer, Beiter, Novick and Wood, as applied to claim 9 above, and further in view of Li et al. (US. Pub. 2021/0092112 A1).
Li was cited in the previous Office Action.

As per claim 10, Archer, Beiter, Novick and Wood teaches the invention according to claim 9 above. Archer, Beiter, Novick and Wood fails to specifically teach wherein the new user credentials include multi- factor authentication credentials provided through at least two different devices.

However, Li teaches wherein the new user credentials include multi-factor authentication credentials provided through at least two different devices (Li, Claim 3, lines 7-19, the second request includes a requirement for the user to provide the multi-factor authentication using a computing device of the plurality of computing devices that is a different computing device from the first computing device… a first input from the user that includes the multi-factor authentication; determining, by one or more computer processors, whether the received first input was transmitted using the different computing device; also see [0032])

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Archer, Beiter, Novick and Wood with Li because Li’s teaching of multi-factor authentication credentials would have provided Archer, Beiter, Novick and Wood’s system with the advantage and capability to further increasing the authentication level which improving the system security.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Archer, Beiter, Novick, Wood and Li, as applied to claim 10 above, and further in view of Berrington et al. (US. Pub. 2021/0035116 A1).
Berrington was cited in the previous Office Action.

As per claim 11, Archer, Beiter, Novick, Wood and Li teach the invention according to claim 10 above. Archer, Beiter, Novick, Wood and Li fail to specifically teach wherein the new user credentials include at least one credential provided by an entity other than the user.

	However, Berrington teaches wherein the new user credentials include at least one credential provided by an entity other than the user (Berrington, [0083] lines 1-17, The platform may manage user activity through a profile system. As such, when the user first accesses the platform, or prior to the user attempting to access the platform, a user profile may be created by the user. Upon user profile creation, an email address may be required for the user. Upon login, an email may be sent to the user with a unique authentication code, which may be required to prompt the setup of the multi-factor authentication process. In an exemplary embodiment, the multi-factor authentication process may be governed by an external application, and the user may be presented with a quick response (QR) code and backup codes to link to an authentication application of the user's choice. Alternatively, the user may be able to set up multi-factor authentication directly in the platform, which may be any form of multi-factor authentication such as biometric authentication, dongle (as entity other than the user) or security key-based authentication, and so forth).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Archer, Beiter, Novick, Wood and Li with Berrington because Berrington’s teaching of multi-factor authentication from different device (dongle) other than the user would have provided Archer, Beiter, Novick, Wood and Li’s system with the advantage and capability to improving the system security.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Archer, Beiter and Novick, as applied to claim 12 above, and further in view of Nadkarni (US Pub. 2016/0119379 A1).
Nadkarni was cited in the previous Office Action.

As per claim 17, Archer, Beiter and Novick teaches the invention according to claim 12 above. Archer, Beiter and Novick fail to specifically teach wherein the change in the dynamic condition comprises an updated malware definition.

However, Nadkarni teaches wherein the change in the dynamic condition comprises an updated malware definition (Nadkarni, [0042] lines 1-6, network elements may have independent access to security data only by way of their own independent analysis and observation, and via scheduled definition updates, which may come, for example, on a weekly basis as updated malware definition; also see [0016] lines 2-7, a user is not simply granted access to a resource en grosse, or conversely denied access to the resource en grosse, but rather a set of highly granular policies can be defined for each resource based on the user's context and strength of authentication).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Archer, Beiter and Novick with Nadkarni because Nadkarni’s teaching of updating the malware definition would have provided Archer, Beiter and Novick’s system with the advantage and capability to increase the security level which preventing any potential system failure due to the malware and improving the system stability reliability.


Response to Arguments  
The Amendment filed on 09/09/2022 has been entered. Applicant’s amendment has overcome the previous rejections of claims 1, 3-5, 7-12 and 14-21 under 35 U.S.C § 112(b). Therefore, the 35 U.S.C § 112(b) rejection has been withdrawn.

In the remark applicant’s argue in substance: 
(a). No combination of the cited art teaches or suggests any embodiment where a triggering event is associated with a change in a machine learning model that is associated with the user session.

Examiner respectfully disagreed with Applicant’s argument for the following reasons:
As to point (a), Examiner would like to point out that Novick clearly teaches a triggering event is associated with a change in a machine learning model that is associated with the user session. For example, Novick teaches a mechanism that building corresponding machine learning models for corresponding users that associated with user session. Novick also comparing the difference between the machine learning models with respect to previous user and current user to see if there are any changes between these models in order to allow the system to perform two-step authentication for improving security (see Novick, [0151] lines 1-17, different users navigate differently between applications (or websites)…For example, User-A may typically check his account balance, and only then perform an online payment to a utility company; whereas User-B may typically review a snapshot of her account, then read any waiting messages, and only then perform an online payment (as behavior of user). [0153] lines 1-16, The present invention utilizes a high level of behavioral-based biometric parameters corresponding to application usage flow…how do users behave when they perform a certain task in a certain application; [0162] lines 1-10; [0166] lines 1-15, a comparator/matching module able to compare (or match) current values of control loop model of a current user (as current user session), to previously-stored values of control loop model(s) of one or more previous sessions and/or user(s); a user identity determination module able to determine or to estimate, based on the results of control loop model parameters comparison, whether or not a current user is the same person as a previous user (as first condition); a fraud mitigation module able to perform one or more fraud mitigating steps based on a determination that a current user is not, or may not be, the genuine user (e.g., by requiring the current user to respond to a challenge, to answer security question(s), to contact customer service by phone, to perform two-step authentication or two-factor authentication, or the like); [0377] lines 1-5, the present invention may utilize signal processing and/or machine learning techniques, in order to build or generate a template model or a profile which corresponds to the genuine user; and then compare subsequent instance(s) or sample(s) to the pre-built (and locally stored, or remotely stored) model or profile; also see [0293] lines 6-15, building a model for each user accordingly. Cross-movement features could also be extracted to enhance model accuracy. Moreover, movement could be characterized by a tag which indicates its type (for example, left/right movement). This tagging could both effected as part of the user model and also in order to create sub-models per tag type. A user's model may be based on supervised learning techniques, which treat other user data as a sample of possible adversaries and thus infer what are the features which are most relevant to detect the current user out of the entire population of users).
For the reasons above, Applicant’s argument has not been found to be persuasive, and therefore the rejections are maintained. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/Z.X./Examiner, Art Unit 2195